OPINION — AG — ** REGENTS OF HIGHER EDUCATION — APPROPRIATIONS ** SECTS 2, 3, 4, 5, 6, 7, 9, 10, 12, 13, 14, 15 AND 16 OF O.S.L. CHAP 253, WHICH DISBURSES FUNDS TO PROGRAMS OR INSTITUTIONS OR WHICH DESIGNATES THE LEGISLATURE'S INTENT AS TO THE USE OF THE CONSOLIDATED APPROPRIATION TO THE BOARD OF REGENTS OF HIGHER EDUCATION VIOLATES THE MANIFEST INTENT OF ARTICLE XIIIA, SECTION 3 OKLAHOMA CONSTITUTION. (SCHOOLS, PUBLIC FINANCE, REGENTS OF HIGHER EDUCATION, FUNDING) CITE: 70 O.S. 3210 [70-3210], 70 O.S. 3206 [70-3206], 70 O.S. 3422 [70-3422] 70 O.S. 3903 [70-3903](A), ARTICLE XIIIA, SECTION 3 (SUSAN TALBOT)